
	
		I
		113th CONGRESS
		2d Session
		H. R. 4819
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Mr. Murphy of Florida (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To direct the Secretary of the Treasury to develop and submit class life recommendations for
			 depreciable assets.
	
	
		1.Short titleThis Act may be cited as the Jobs Investment Act of 2014.
		2.Class life recommendations
			(a)In generalThe Secretary of the Treasury shall, based on the monitoring and analysis of actual experience with
			 respect to depreciable property under section 168(i)(1) of the Internal
			 Revenue Code of 1986, develop recommendations for prescribing to any
			 depreciable property a class life, classification, or recovery period that
			 more equitably provides for capital cost recovery across all industries
			 without any significant effect on total tax revenue.
			(b)ProposalNot later than January 31, 2019, and every 5 years thereafter, the Secretary shall submit to the
			 Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate the recommendations developed under
			 subsection (a).
			
